Application of Consumer Credit Reporting Reform Act of 1996
     to Presidential Nomination and Appointment Process

Section 2403(b)(3) o f the C onsum er Credit R eporting R eform Act o f 1996, w hich requires persons
   “ u sing a co n su m er report for em ploym ent purposes” to notify the consum er prior to taking any
   “ ad v erse a c tio n ” based on the report, does not apply to the process used by the P resident in
   co n sid erin g individuals for nomination a n d appointm ent

                                                                                              December 11, 1997

                M e m o r a n d u m O p in io n f o r t h e C o u n s e l t o t h e P r e s i d e n t


   The Consumer Credit Reporting Reform Act of 1996 ( “ CCRRA” ), 15 U.S.C.A.
§ 1681s-2 (West Supp. 1997), offers heightened protections to individuals whose
credit histories are being examined by prospective employers. Section 2403(b)(3)
of the CCRRA amends section 604 of the Fair Credit Reporting Act (“ FCRA” )
to require any person “ using a consumer report for employment purposes” to
notify the consumer prior to taking “ any adverse action based in whole or in
part on the report.” Id. § 1681b(b)(3). You have requested our advice whether
§ 2403(b)(3) would apply to the process used by the President in considering
individuals for nomination and appointment with the advice and consent of the
Senate or appointment to his personal staff. As explained briefly below, we con­
clude that this provision o f the CCRRA does not apply to the President’s decisions
affecting such positions.
   It is a well settled principle of law, applied frequently by both the Supreme
Court and the executive branch, that statutes that do not expressly apply to the
President must be construed as not applying to him if such application would
involve a possible conflict with his constitutional prerogatives. See, e.g., Franklin
v. M assachusetts, 505 U.S. 788, 800-01 (1992). This Office has described that
principle as a “ clear statement rule.” See Application o f 28 U.S.C. §458 to Presi­
dential Appointm ents o f Federal Judges, 19 Op. O.L.C. 350, 351 (1995) ( “ §458
opinion” ); see also Armstrong v. Bush, 924 F.2d 282, 289 (D.C. Cir. 1991). As
the §458 opinion explains in greater detail, the clear statement rule has two
sources. First, a fundamental canon of statutory interpretation requires that statutes
be construed to avoid raising serious constitutional questions. 19 Op. O.L.C. at
352. Second, the constitutional principle of separation of powers assures a division
of power among the federal government’s three coordinate branches. The clear
statement rule “ exists in order to protect *th[is] usual constitutional balance’ of
power.” Id. (citing G regory v. Ashcroft, 501 U.S. 452, 460-61 (1991)).
   Thus, where a statute does not by its express terms apply to the President, it
may not be applied to him if doing so would raise a serious separation of powers
concern. We first consider the possible application of the CCRRA to the process
by which the President nominates non-inferior officers, subject to advice and con-

                                                        214
     Application o f Consumer Credit Reporting Reform Act o f 1996 to Presidential Nomination and
                                        Appointment Process

sent of the Senate. Application of the CCRRA in this context would raise a serious
separation o f powers concern, for it could interfere with a power committed to
the President by the Constitution.
  The Appointments Clause provides that the President

          shall nominate, and by and with the consent of the Senate, shall
          appoint Ambassadors, other Public Ministers and Consuls, Judges
          of the supreme Court, and all other Officers of the United States
          . . . but the Congress may by Law vest the Appointment of such
          inferior Officers, as they think proper, in the President alone, in
          the Courts of Law, or in the Heads of Departments.

U.S. Const, art. II, §2, cl. 2. The Constitution •thus vests in the President alone
the power to nominate non-inferior officers of the United States. Although Con­
gress has an important role in the appointment of such officers by virtue of the
Senate’s assigned responsibility to advise and consent with regard to such appoint­
ments, any attempt by Congress to exercise power over the process of nominating
a particular individual to a non-inferior office would raise a serious constitutional
question. See 19 Op. O.L.C. at 358; Federal Election Comm'n v. NRA Political
 Victory Fund, 6 F.3d 821, 824 (D.C. Cir. 1993), cert, dismissed, 513 U.S. 88
(1994).
   As noted above, section 2403(b)(3) of the CCRRA requires any person who
uses a credit report for employment purposes to notify the subject of any adverse
action based in whole or in part on the report.1 To the extent this requirement
were applied to the process under which potential nominees are considered by
the President, it could impose a burden upon the unfettered nomination power
accorded the President under the Constitution. The Constitution does not compel
the President to disclose to a nominee the reasons for his decision not to nominate
that person; indeed, it does not require that the President have articulable reasons
for not nominating someone. To the extent section 2403(b)(3) would require an
assessment whether information contained in a credit report contributed to an
adverse decision, and then would further require communication of that fact to
a potential nominee, section 2403(b)(3) effectively places limitations on the Presi­
dent’s constitutional prerogative to nominate non-inferior officers of the United
States. We need not here decide whether Congress may, consistent with the Con­
stitution, impose such limitations; it is enough for purposes of this analysis to
conclude that such a restriction potentially conflicts with the President’s constitu-

   1Section 2403(b)(2) also requires any person procuring a consumer report for employment purposes to inform
the consumer and to receive the consumer’s authorization in writing for the procurement of such a report Because
we understand that you intend to comply with this separate statutory requirement (and indeed may already be doing
so by virtue of the authorization signed by those undergoing background investigations), we need not resolve here
the question whether the requirement o f section 2403(b)(2), if applied to the President, might interfere with the
President’s power under the Appointments Clause and thus need to be interpreted in light of a clear statement rule.
We therefore focus our attention on the requirement imposed by section 2403(b)(3)


                                                      215
                    Opinions o f the Office o f Legal Counsel in Volume 21


tional responsibilities. Where, as here, a potential conflict exists, the clear state­
ment rule requires that the statutory requirement be explicitly applied to the Presi­
dent.
   Neither the language nor the legislative history of the CCRRA, however, con­
tains any such express statement. The definitions of “ person” and “ employment
purposes” in section 603 of the FCRA do not explicitly refer to the President
or to presidential nominations. Nor does any other provision of the FCRA or the
CCRRA state specifically that the requirements of these statutes apply equally
with respect to the President as to other potential employers. Respect for the sepa­
ration of powers and the “ unique constitutional position of the President” require
such an explicit textual reference. Franklin v. M assachusetts, 505 U.S. at 800-
01. The legislative history of the CCRRA similarly is silent with respect to its
specific application to presidential nominees. What is clear from that history is
that the primary focus o f the CCRRA was to grant the ordinary consumer greater
control over the use of his or her consumer credit report by consumer reporting
agencies. See 142 Cong. Rec. 26,666, 26,667 (1996) (statement of Sen. Bryan,
original sponsor of CCRRA). The absence of any clear statement including the
President within the scope of the CCRRA, together with the serious constitutional
questions that such an interpretation would raise, compels us to conclude that
the CCRRA does not apply to the President’s use of credit information with
respect to potential presidential nominees for non-inferior offices.
   W e turn now to two other categories of appointees — inferior officers appointed
by the President with the Senate’s advice and consent and appointees to positions
(other than those requiring advice and consent) on the President’s personal staff.
Application of the CCRRA to these categories of appointees, at least in some
circumstances, might well raise separation of powers concern. However, we need
not reach this issue. We have already concluded that section 2403(b) would not
apply to the President, because it could do so only if there were a clear statement
to that effect. Given that conclusion, we would be rewriting the statute if we
were to conclude that the President had to follow the statute with regard to par­
ticular classes of potential appointees. Therefore, our conclusion that the clear
statement rule prohibits application of section 2403(b)(3) to presidential nomina­
tions for non-inferior offices applies equally to all categories of individuals under
consideration by the President for nomination or appointment.

                                                            DAWN E. JOHNSEN
                                                     Acting Assistant Attorney General
                                                          Office o f Legal Counsel




                                            216